Citation Nr: 1541591	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This matter was before the Board in May 2015, at which time it was remanded for additional development.  It is now returned to the Board.  

The Board noted in the Introduction section of the May 2015 remand, the issue of entitlement to service connection for liver transplant was raised by the record and referred to the AOJ for appropriate action.  An August 2015 Memorandum issued at the Appeals Management Center (AMC) reflects that the issue of entitlement to service connection for liver transplant has in fact been referred to the AOJ for appropriate development and action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.  

The Veteran contends that he developed hepatitis C during his military service.  Review of the service treatment records reflect that at a February 1968 medical examination, the medical examiner observed a single right arm tattoo.  Subsequent service treatment records reflect notations of multiple tattoos, and a November 1976 clinical record reflects that the Veteran was referred to the Dermatology department for dermabrasion or chemical peel of his tattoos.  The service treatment records also show that the Veteran was seen at the military dispensary in August 1973 and assessed with possible hepatitis.  It was noted that he reported weakness, dark urine, white stool, and a history of using a dirty needle.  Physical examination revealed the abdomen was soft and the Veteran exhibited minimal hepatic tenderness on deep inspiration.  Additional records associated with the Veteran's period of service reflect his intermittent complaints of abdominal pain throughout the years.  Indeed, the Veteran was seen at the military clinic in July 1975 with complaints of diarrhea of two days' duration, as well as symptoms of vomiting, nausea, and weakness.  Examination of the abdominal system was normal, and the Veteran was assessed with having viral gastroenteritis.  In November 1991, the Veteran was seen at the military clinic with complaints of stomach problems of two days' duration.  He denied symptoms of vomiting, but did report to experience a fever, chills, and nausea.  After evaluating the Veteran, the medical examiner diagnosed him with having bacterial gastroenteritis.  The remainder of the service treatment records also reflect diagnoses of sexually transmitted diseases through the years.  

VA treatment records dated as early as March 1998 reflect a diagnosis of hepatitis C.  At the January 2011 VA examination, the VA examiner took into consideration the August 1973 clinical report reflecting an assessment of possible hepatitis.  During the examination, the Veteran provided his military and medical history, and described some of his habits over the years, noting that he had a history of heavy smoking until July 2010, a history of alcohol use which he stopped in March 2010, as well as a brief two-year history of heroin and intravenous (IV) drug use.  According to the Veteran, during his military service, he participated in a medical training course wherein they were required to give IVs to one another.  The January 2011 VA examiner determined that the Veteran had hepatitis C, and that he very likely contracted this disorder from his IV drug use.  The examiner did not provide an adequate rationale for his opinion and did not sufficiently address other potential risk factors that could have contributed to the Veteran's contracting hepatitis C.  

In the June 2011 decision, the RO denied the Veteran's claim relying primarily on the January 2011 VA examination report, which related the Veteran's hepatitis to his IV drug use.  In the decision, the RO explained that IV drug use is defined by law as willful misconduct, and service connection cannot be granted for disability due to willful misconduct.  

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In his December 2012 VA Form 9, the Veteran noted that had been exposed to a number of risk factors in addition to his IV drug use, and any one of these factors could have led to his hepatitis C.  

In an April 2015 letter, the Veteran's private physician, B.S., M.D., acknowledged the Veteran's hepatitis C infection, and noted that although he may have come into contact with this infection through previous drug use, he may also have had contact with the blood of any infected person at the time when hepatitis C was a non-specific hepatitis virus.  She further noted that the Veteran had a history of transfusion and he had a tattoo, and as such, there was no way of knowing exactly how he was infected.  Although this letter does not provide an opinion as to whether the Veteran's hepatitis C is related to service, it does led support to the Veteran's contentions that he contracted hepatitis C through means other than IV drug use and not through willful misconduct.  

Pursuant to the May 2015 Board remand, the Veteran's was afforded another VA examination in August 2015.  The remand instructions directed the examiner to consider the Veteran's risk factors associated with hepatitis C, including but not limited to, exposure to needles through getting tattoos in service, participating in an in-service medical training course, immunizations in service, and IV drug use.  The instructions further indicated that if the examiner concluded that it was more likely than not that the Veteran contracted hepatitis C through intravenous drug use, the examiner must explain "why this risk factor is more likely to have caused the Veteran's hepatitis C than the other risk factors reflected in the record." 

During the examination, the VA examiner reviewed the Veteran's claims file and medical history and noted that he had been diagnosed with having hepatitis C in September 1999.  The VA examiner acknowledged the Veteran's use of alcohol and IV drugs both in service and following service, as well as a notation reflecting the use of "[d]irty needles."  Based on his evaluation of the Veteran, as well as his review of the medical records, in the August 2015 addendum opinion, the VA examiner determined that the Veteran's hepatitis C was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  According to the VA examiner, the most likely condition responsible for the transmission of the hepatitis C virus is intravenous drug use, particularly with dirty or shared needles.  The examiner explained that "[t]attoos, immunizations, any blood contact or sexual activity far less to consider those as less likely as not" and "[a]s a result, the current Hepatitis C condition [is] less likely than not related to service."  

Unfortunately, the Board does not find the opinion to be adequate.  First, the examiner was unclear as to why the Veteran's hepatitis C is less likely due to other noted risk factors besides the Veteran's IV drug use.  Based on the opinion provided, the examiner may have been implying that any additional risk factors other than the Veteran's IV drug use occurred less frequently, and as a result are less likely to have contributed to his contraction of the hepatitis C virus.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, the VA examiner did not acknowledge the August 1973 in-service clinical record reflecting a possible assessment of hepatitis C, nor did he take into consideration the Veteran's assertion that he may have been exposed to the hepatitis C virus as a result of his participation in the in-service medical training course, when rendering his opinion.  

As such, the Board finds that a clarifying opinion, which takes into consideration all of the Veteran's noted risk factors associated with the hepatitis C virus, and provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's hepatitis C.  38 C.F.R. § 3.159 (c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the May 2015 Board remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the same examiner who conducted the August 2015 VA examination, or a gastroenterologist/hepatologist or another experienced medical clinician.  The paperless claims folder, and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner should specifically take note of the above-referenced service treatment records, to include the February 1968 medical examination report reflecting the notation of a single arm tattoo, the August 1973 clinical record reflecting a possible assessment of hepatitis C, and the June 1975 and August 1991 clinical reports reflecting the Veteran's treatment for abdominal pain.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a thorough review of the record, the examiner is requested to set forth, to the extent possible, the date of diagnosis of the Veteran's hepatitis C.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that hepatitis C had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported risk factors, such as getting tattoos in service, receiving immunizations, IV drug use, as well as his participation in an in-service medical training course.  The examiner should also discuss whether the Veteran's treatment for abdominal cramping, nausea, and vomiting in service may have also been early manifestations of his hepatitis C, despite the fact that they were attributed to a diagnosis of gastroenteritis in service.

If the examiner finds that the Veteran's disability is not related to his service, or that it is more likely than not that the Veteran contracted hepatitis C through IV drug use, the examiner MUST provide a rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  Specifically, the examiner MUST explain in clear terms why the risk factor of IV drug use is more likely to have caused the Veteran's hepatitis C than the other risk factors reflected in the record.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

